Citation Nr: 0945168	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, continued a 
50 percent rating for schizophrenia and denied entitlement to 
TDIU.

When the case was last before the Board in November 2007, a 
70 percent rating was granted for schizophrenia and the issue 
involving entitlement to TDIU was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to TDIU.  When the claim 
was before the Board in November 2007, it was remanded in 
order to obtain a medical opinion regarding the likelihood 
that all service-connected disabilities (namely, 
schizophrenia, hemorrhoids, and residuals of infectious 
hepatitis) prevent the Veteran from securing and following a 
substantially gainful occupation.

The Board notes that the Veteran underwent a VA mental 
disorders examination in September 2008.  The report of that 
examination notes that the claims file was reviewed, the 
medical records were reviewed, and the Board remand was 
reviewed.  Based on the review of the claims file and the 
medical record, taking a psychiatric history of the Veteran, 
and performing a mental status examination, the examiner 
determined that the Veteran is able to obtain, perform, and 
secure financially gainful employment.  The examiner stated 
that the service-connected neuropsychiatric condition is not 
severe enough to render the Veteran unemployable.  The 
examiner also noted that the Veteran was gainfully employed 
until 2003 when he retired due to a back condition.

The Board is of the opinion that the September 2008 VA 
examination is inadequate for adjudication purposes.  In this 
regard, the November 2007 Board remand requested an opinion 
with regard to all of the Veteran's service-connected 
disabilities; however, the September 2008 examination report 
specifically addresses only the Veteran's "neuropsychiatric 
condition."  No reference is made in the opinion to the 
Veteran's service-connected hepatitis and hemorrhoids.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Moreover, in a September 2009 statement, the Veteran 
indicated that he was currently receiving outpatient 
treatment at the VA Hospital in San Juan, Puerto Rico, for 
all of his service-connected disabilities.  A review of the 
claims file reveals that the most recent VA outpatient 
treatment records are from 1999.  (The Board acknowledges 
that there are more recent VA examination reports from 2004.)  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Once the record is updated with all current VA treatment 
records (dating from 1999 to the present), the claims file 
should be returned to the VA examiner who conducted the 
September 2008 VA examination in order to obtain an addendum 
to the September 2008 examination report.  A new examination 
of the Veteran is not required.  The examiner should be 
requested to review the newly added VA treatment records and 
then provide an opinion with regard to whether all of the 
Veteran's service-connected disabilities (schizophrenia, 
hemorrhoids, and residuals of infectious hepatitis) render 
him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies all VA outpatient 
treatment records from the VA Hospital in 
San Juan, Puerto Rico, dating from 1999 to 
the present, and associate them with the 
claims file.

2.  Return the claims file, to include a 
copy of this remand, to the VA examiner who 
conducted the September 2008 VA examination 
and request that the examiner provide an 
opinion, based upon review of the complete 
record (including the newly added VA 
treatment records) and consistent with 
sound medical principles, as to whether-
without regard to any nonservice-connected 
disability or the Veteran's age-it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's service-connected disabilities 
(specifically, schizophrenia, hemorrhoids, 
and residuals of infectious hepatitis), 
either individually or in concert, render 
him unable to obtain or retain 
substantially gainful employment.  If the 
AOJ finds that additional VA examinations 
are necessary, such examinations should be 
scheduled and conducted.  

The physician should set forth the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.  If the examiner who conducted the 
September 2008 examination is not 
available, another appropriate specialist 
should be requested to provide the 
opinions.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim for a TDIU.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


